PER CURIAM.
Section 1 of the act of 1915 (Local Acts, p. 394), creating a board of revenue for Monroe county, etc., merely creates a board of revenue in lieu of county commissioners, prescribes the duties thereof, and provides for the term of office. It does not attempt to deal with elections, county boundaries, etc., as forbidden by subdivision 29, § 104, of the Constitution of 1901.
Nor is said section 1 repugnant to section 105 of the Constitution upon the idea that the thing done -or the relief sought is *430provided by a general law. Said section 1 merely provides that the appointees shall hold office until 1920, when their successors shall be elected, and makes no attempt to provide how or in what manner they shall be elected, and they will natúrally and properly be elected in 1920, under the general election law. — Section 334 of the Code of 1907. The law and equity court did not err in sustaining the demurrers to the petition for mandamus and in denying said petition, after the petitioner declined to amend or plead further, and the judgment is affirmed.
Anderson, C. J., and Sayre, Gardner, and Thomas, JJ., concur.